           Case 2:01-cr-00101-JCM-VCF Document 16
                                               17 Filed 04/05/21
                                                        04/16/21 Page 1 of 3




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     SUSAN CUSHMAN
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6336
5    Fax: 702.388-6418
     Susan.cushman@usdoj.gov
6    Attorneys for the United States

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                        Case No. 2:01-cr-0101-JCM-VCF-1
9
                   Plaintiff,                         Motion to Dismiss the Indictment
10                                                    Without Prejudice and Quash Arrest
           v.                                         Warrant
11
     NELSON ORTIZ CARILLO,
12
                   Defendant.
13

14

15          On March 19, 2001, Nelson Ortiz CARILLO was arrested and charged by

16   complaint. ECF 1. On March 21, 2001, a federal grand jury returned an indictment

17   charging Defendant CARILLO with violations of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii)

18   Distribution of a Controlled Substance – Cocaine Base. ECF 2. That later same day a

19   summons was issued for the defendant to appear. ECF 3. On March 30, 2001, the

20   defendant failed to appear for his arraignment and plea and the Court issued a bench

21   warrant. ECF 7. Court records indicate that defendant fled the jurisdiction in March 2001.

22   ECF 10.

23   …

24
           Case 2:01-cr-00101-JCM-VCF Document 16
                                               17 Filed 04/05/21
                                                        04/16/21 Page 2 of 3




1           CARILLO has never been located by either the Drug Enforcement Administration

2    or the United States Marshall Service. Both agencies are unable to execute the arrest

3    warrant as to the captioned defendant.

4            Therefore, pursuant to Federal Rule of Criminal Procedure 48(a), the government

5    hereby moves for leave of Court to dismiss the Indictment without prejudice and quash the

6    arrest warrant.

7           Respectfully submitted this 5th day of April, 2021.

8                                                      Respectfully submitted,

9                                                      CHRISTOPHER CHIOU
                                                       Acting United States Attorney
10
                                                       /s/ Susan Cushman
11                                                     SUSAN CUSHMAN
                                                       Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
           Case 2:01-cr-00101-JCM-VCF Document 16
                                               17 Filed 04/05/21
                                                        04/16/21 Page 3 of 3




1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:01-cr-0101-JCM-VCF

4                   Plaintiff,                          Proposed Order Granting
                                                        Motion to Dismiss the Indictment
5           v.                                          Without Prejudice and Quash Arrest
                                                        Warrant
6    NELSON ORTIZ CARILLO,

7                  Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Indictment and quashes the Arrest

11   Warrant against Defendant NELON ORTIZ CARILLO.

12                                                      Respectfully submitted,

13                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
14
                                                        /s/ Susan Cushman
15                                                      SUSAN CUSHMAN
                                                        Assistant United States Attorney
16

17

18

19   Leave of Court is granted for the filing of the above dismissal.

20   DATED this
           April_______ day of ___________, 2021.
                 16, 2021.

21

22

23                                       HONORABLE JAMES C. MAHAN
                                         UNITED STATES DISTRICT JUDGE
24

                                                    3
